﻿Mr. President, I congratulate you on your election to the office of President of the thirty-fourth session of the General Assembly . We know you as a greatly respected representative of a country with which Finland maintains a particularly close relationship, Under the leadership of the eminent statesman, President Nyerere, the United Re-public of Tanzania has played a major role in African and in international affairs. Let me pledge you the full support of the Finnish delegation in your important task.
213.	May I also extend a warm welcome to the newest Member of the United Nations, Saint Lucia.
214.	We come to this rostrum to speak in the name of our Governments. We do so because the United Nations is an Organization of sovereign States. Yet Governments represent peoples, and it was in the name of those peoples that the United Nations was founded. As representatives of Governments, we should base our action on the hopes and aspirations of our peoples.
215.	Individuals, today's youth in particular, perceive the future as uncertain, even as frightening. Despite the efforts to achieve progress in arms limitations and disarmament, the arms race continues. Although there is consensus about the imperative need to solve the problems of under-development and poverty, the gap between the poor and the rich is widening. The wasteful use of scarce natural resources and the deterioration of the human environment endanger the basic living conditions of the present generation and of future generations.
216.	There is a widespread feeling today that the world is adrift, and time does not seem to work for us.
217.	First of all, this uncertainty is increased by the fact that the positive trends of detente and disarmament—only recently so clearly discernible—seem to be losing their momentum. Disarmament, while yielding some significant results, is put in jeopardy by the concomitant intensification of the arms race. This threatens the results achieved in terms of enhanced security for the parties themselves and for the world at large. At the same time, it represents an added economic burden on nations and individuals. Patterns of peaceful cooperation based on detente are in danger of being eroded. The use of force is on the increase between nations as well as within them. 
218.	Secondly, in the world economic system, it has become evident that the old order no longer functions. Yet there are no new mechanisms ready to take their place. Problems of underdevelopment are recognized, but consensus about solutions is yet to emerge. The resulting confusion and uncertainty are something that none of us—whether developing or developed—can afford.
219.	Thirdly, industrial growth threatens to lead to an increasing use of non-renewable resources, putting a heavy burden on the environment. Energy in particular is a case in point; all available energy alternatives that are quantitatively significant have detrimental effects on the human environment.
220.	Since they are faced with this situation, the be-wilderment and deep anxiety of individuals in all our countries is not only understandable, it is justified. This is a reality that the Governments here at the United Nations have to take into account.

221.	What we need is a clear sense of purpose and direction. To control its future, the world community must have an effective international machinery. Because of its universality, the United Nations is in a unique position for harmonizing the action of nations on the key issues of our time, whether political, economic, social or environmental.
222.	In view of the vast challenges before us, we must ensure the efficiency of the world Organization. There-fore we must be prepared to examine ways to improve both the structures and the procedures of the United Nations system, its peace-making and peace-keeping capabilities in particular.
223.	The signing of the SALT Treaty between the Soviet Union and the United States is an encouraging development, although it is a partial and limited measure. It should be implemented without delay. If it is succeeded by subsequent qualitative and quantitative limitations of nuclear weapons, the Treaty will be a significant step towards making the world safer from the outbreak of a nuclear war. The Talks are an indispensable contribution to the process of detente. We hope that the SALT Treaty will prove a further contribution to that end, and particularly to the relations between the two leading nuclear Powers.
224.	In all disarmament negotiations, new approaches are needed. As weapons become ever more sophisticated, negotiations to limit them face danger of getting trapped in a morass of analyses and comparisons of their technical properties. The use and purpose of a weapon and its impact on over-all security, rather than its technical qualities, should be given more weight in negotiations.
225.	My Government is a consistent supporter of all efforts to stop the spread of nuclear weapons and has made several initiatives in this field. We have voiced our concern over developments that we have considered contrary to these efforts. We have been particularly concerned about the prospect of nuclear weapons in regions where peace and security are already in jeopardy. Recent indications that an increasing number of Governments in the world's areas of conflict might be pursuing a nuclear weapons capability are a forceful reminder of this danger. We believe that the Treaty on the Non-Proliferation of Nuclear Weapons is the best instrument to avert the danger of the spread of nuclear weapons. We have noted with satisfaction the recently increased adherence to the Treaty. We look forward to the second Review Conference on the Treaty, which we hope will further contribute to the strengthening of the non-proliferation regime.
226.	The General Assembly has repeatedly called for a comprehensive test ban, as it has for a treaty on chemical weapons. We regret that, despite certain advances, neither of these important goals has yet been reached. In spite of these disappointments, there is reason to welcome the recent steps towards a treaty on radiological weapons.
227.	Our own continent, Europe, seems perilously close to yet another, even wider, round of arms build-up, both nuclear and conventional. All efforts should be made to avert this danger. Thus, the talks in Vienna should be intensified. Further, the recent initiatives to approach disarmament in Europe on a continental scale should be given more consideration than they have received.
228.	The negotiations, whether regional or global, should be urgently broadened to deal with weapons, particularly nuclear weapons, at present outside their scope. As a contribution to the solution of arms- limitation problems in Europe, Finland has pursued the suggestion that President Kekkonen made in May 1978 on a Nordic arms control arrangement designed at the same time to keep the Nordic region outside nuclear strategic speculations.
229.	In Europe, despite uncertainties in many fields and areas, the community of interest in security and co-operation has generally remained stable and balanced. The process of the Conference on Security and Co-operation in Europe, highlighted by the signing of the Helsinki Final Act over four years ago by the high representatives of 35 participating States, has continued. The recently growing interest of States participants in the Conference in confidence-building has focused the attention of Governments on more direct and immediate factors of security. These signs of interest and political will, together with consistent efforts towards the full implementation of the Helsinki Final Act, would give reason to approach the second follow- up meeting to be held in Madrid in 1980 with expectations of substantial results.
230.	The future of Europe in a changing world cannot be founded on power politics and continuing armament but must, rather, be founded on tolerance of diversity and willingness to compromise and to seek solutions based on co-operation. This pattern, represented by the Conference on Security and Co-operation in Europe, cannot, perhaps, constitute a model in a larger international context. But the basic spirit—an approach based on the indivisibility of security and mutual interdependence—reflects a broader trend in the nature of international relations in which responsibility is shared and a common interest is jointly recognized. This spirit is needed in the United Nations also.
231.	This thirty-fourth session of the General Assembly was preceded by the Sixth Conference of the Heads of State or Government of Non- Aligned Countries, held at Havana from 3 to 9 September. Finland has remained outside power blocs of all kinds, like the members of the non-aligned movement. Recognizing that movement's importance in world affairs, Finland has attended its meetings since 1964 as an invited guest. At this time we hope that the non-aligned movement, which comprises the overwhelming majority of the Members of the United Nations, will continue to play its traditionally constructive role in this Organization.
232.	The goal of the United Nations in the Middle East is to establish a just and lasting peace. This presupposes that all Governments and parties concerned will commit themselves to the search for peace in the region. Time itself does not work in favour of a just and durable peace in the Middle East. The Finnish Government had expressed the hope that the Treaty of Peace between Israel and Egypt would promote the achievement of a comprehensive settlement. Such a settlement alone can bring a just and lasting peace to the region. It is the well-known and unchanged position of my Government that a comprehensive solution to the Middle East conflict must be based on Security Council resolutions 242 (1967) and 338 (1973). Further, the solution requires recognition of the legitimate rights of the Palestinians, including their right to national self-determination. The Palestinians must be fully involved in any settlement and be able to participate in its negotiation. Israel has to withdraw from Arab territories occupied in 1967. Likewise, it is imperative that the right of Israel and its neighbours to live in peace within secure and recognized boundaries be guaranteed.
233.	It is essential that all parties to the conflict demonstrate a spirit of accommodation and moderation and avoid measures that would further complicate the peace efforts. The Finnish Government deplores in particular the failure of the Government of Israel to abide by United Nations resolutions with regard to settlements in occupied Arab territories.
234.	The cycle of violence in southern Lebanon has seriously endangered the safety of the civilian population and has hindered implementation of the mandate of UNIFIL. The Finnish Government fully supports restoration of the authority and sovereignty of the Government of Lebanon over its territory.
235.	While the search for peace goes on, the United Nations peace-keeping forces in southern Lebanon, on the Golan Heights and in Cyprus continue to play an invaluable role in the maintenance of international peace and security. Their presence, which must not be a substitute for the peaceful settlement of these conflicts, should be fully utilized by the parties for peace-making. These operations put a heavy burden on the Organization, and particularly on the troop- contributing countries. The General Assembly should therefore bear in mind the need further to strengthen the peace-keeping capabilities of the United Nations. This would also help the Organization to respond more efficiently to new demands that it carry out peacekeeping operations,
236.	The situation in southern Africa is perhaps the gravest challenge to the capacity and, indeed, to the very credibility of the United Nations. The policy of apartheid is at the core of the problems in the area.
South Africa is the only country in which racism is an official State philosophy. During recent weeks we have seen fresh examples—such as the creation of a new Bantustan—of the South African Government's defiant pursuit of the practice of that doctrine in the face of universal condemnation. Systematic violations of human rights within South Africa itself and acts of aimed violence against neighbouring countries are inherent in that policy. As long as it continues, the United Nations has no alternative but to increase international pressure against South Africa. The Nordic countries will continue their active involvement in this work.
237.	As for Finland, we still maintain a degree of hope for a negotiated settlement aimed at majority rule and genuine independence in both Namibia and Zimbabwe. This is so not only because of our general conviction that international conflicts should be solved by peaceful means but also because we sincerely believe that negotiations are the best and most realistic method of seeking independence for those countries in a way that is acceptable to the international community. It is obvious that the sanctions imposed on Rhodesia by the Security Council must be maintained until an internationally acceptable solution has been reached.
238.	It is against this background that we continue to give our support to the ongoing efforts to implement the Security Council plan for the independence of Namibia and welcome the initiative of her Majesty's Government in the United Kingdom, endorsed by the Commonwealth countries, to bring all the parties directly involved in the Rhodesian issue to the Rhodesia Constitutional Conference in London. These recent developments are encouraging but, at the same time, they may very well be the last chance to achieve peaceful solutions. Were it not for the patience and statesmanlike flexibility shown by the front-line States and other African countries, there would exist no such chance at all.
239- Finland, together with the other Nordic countries, has declared its readiness to assist in the process of transition towards the independence of Namibia and Rhodesia. That commitment stands.
240.	The Government of Finland, on the basis of its Nordic traditions of freedom, solidarity and justice, stands ready to support effective international respect for human rights. I have had the occasion to state from this rostrum the view of my Government that human rights are a matter of importance for peace and good relations between States. This applies with equal emphasis to all human rights, civil and political as well as economic, social and cultural. It applies also to the work being done, particularly now, during the International Year of the Child, to secure the enjoyment of human rights for children, the generations of the future.
241.	The plight of refugees is one aspect of the general question of human rights, which has recently been at the centre of attention because of events in South-East Asia. It is encouraging to note that the international community has been able to take action quickly with respect to the situation of refugees and displaced persons in that region, particularly as a result of the Geneva Meeting in July of this year. This shows that co-ordinated steps can be agreed to on a large scale and that they can produce concrete results in matters of international human concern. 
242.	At the same time, we must not lose sight of the fact that only partial solutions have been achieved. The total dimensions of the problem derive from the fact that there are as many as 12 million refugees in Southeast Asia, Africa, the Middle East and Latin America who are deprived of their basic human rights, Their suffering should serve as a constant reminder to all Governments of the need to share the responsibility both forgiving immediate relief and for reaching peaceful solutions in situations of political crisis that may cause flows of refugees.
243.	On the threshold of the 1980s the international community seems to have accepted the fact that there can be no return to the old economic order which has prevailed since the Second World War. Despite its obvious short-comings, that order at least bore the semblance of being based on a set of established ground rules. At present, rampant inflation, the threat of worldwide recession, the glaring contradictions of waste and want, all point in one direction. The current turmoil in the world economy must be resolved by the establishment of a New International Economic Order reflecting these new economic realities. Otherwise, we shall run the risk of losing whatever control we may still have over the international economy. But the New International Economic Order must also reflect long-term considerations of central importance, in particular with respect to the rational use of the world's finite natural resources and the preservation of man's environment, which are the key questions in all global economic and social planning.
244.	The world community is also beginning to realize that the establishment of such a new order is not possible without necessary adjustments in the production and consumption patterns in all countries. It is important to perceive these inescapable adjustments as a continuous process. In Finland, adjustments to changing conditions in the international economy through structural changes in production remain an essential element of our economic tradition, which is based on a market economy. Against this background, my Government approaches with an open mind the new situation, in which our relations with the economies of the developing world occupy an increasingly important place. Yet, efforts by individual Governments are of little avail, unless a degree of accord exists among the nations of the world on the general direction and purpose of structural change. We look to negotiations under the auspices of the United Nations system to provide the international community with such guidance.
245.	The proposals which emerged from the recent Conference of non-aligned countries and which were further considered in the Committee of the Whole Established under General Assembly Resolution 32/174 are, in our view, a valuable contribution to this process of negotiation. My Government has repeatedly stressed that global issues, such as energy, should as far as possible be debated in global forums. The time has indeed come to formulate instruments of economic and social policy for the rest of this century. The main instrument in the United Nations must be the international development strategy for the 1980s. In this context we welcome all initiatives which sincerely aim at an open and universal dialogue on the most pressing and immediate problems of the world economy and which hold the promise of providing the international community with unity of purpose on economic matters.
246.	The most important task of the United Nations in the 1980s will be the promotion of detente and disarmament, and the realization of a New International Economic Order in accordance with sound ecological principles. We must focus our action not only on ourselves but also on the coming generations.
247.	Our principal concern should be the individual human being, his welfare, his dignity and the quality of his life. In short, our task is to implement the ideals of the Charter of the United Nations.